United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
U.S. POSTAL SERVICE, ATWATER POST
OFFICE, Atwater, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0880
Issued: January 21, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 17, 2021 appellant filed a timely appeal from December 18, 2020 and April 21,
2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards assigned Docket No. 21-0880.
On August 12, 2020 appellant, then a 62-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 8, 2020 she injured her right shoulder and the middle
top of her back when lifting and stacking a pallet onto a dock while in the performance of duty.
She stopped work on August 8, 2020 and returned on August 11, 2020.
By decision dated December 18, 2020, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record was insufficient to establish that the injury and/or events
occurred as she described.
By decision dated April 21, 2021, OWCP’s hearing representative modified the
December 18, 2020 decision, finding that appellant had established that the employment incident
occurred as alleged, but affirmed the denial of the claim, finding that the medical evidence of
record was insufficient to establish a causal relationship between appellant’s diagnosed conditions
and the accepted August 8, 2020 employment incident. In this decision, it referenced a prior claim,

OWCP File No. xxxxxx679 that was accepted for cervical strain, right shoulder sprain, and left
wrist sprain.1
The Board has duly considered the matter and concludes that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files. 2 For example, if a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required. 3 In the present claim, appellant
alleged injuries to her right shoulder and middle top of her back. OWCP had previously accepted
that she sustained cervical strain (whiplash), right shoulder sprain, and left wrist sprain under
OWCP File No. xxxxxx679. However, it has not administratively combined the present claim
with her previously accepted claim pertaining to right shoulder sprain.
As OWCP File No. xxxxxx679 also involves a claim to appellant’s right shoulder, for a
full and fair adjudication, the Board will remand the case to OWCP to administratively combine
the case records for OWCP File Nos. xxxxxx663 and xxxxxx679.4 Following this and other such
further development as OWCP deems necessary, it shall issue a de novo decision.5

1

The Board notes that appellant filed a prior claim in OWCP File No. xxxxxx 679 for a traumatic injury sustained
on September 29, 2001.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id.; L.M., Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

4

Id.

5

R.G., Docket No. 19-1755 (issued July 7, 2020); L.M., supra note 3.

2

IT IS HEREBY ORDERED THAT the April 21, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: January 21, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

